NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                              901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                              CORPUS CHRISTI, TEXAS 78401
                                                                              361-888-0416 (TEL)
JUSTICES
                                                                              361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                              HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                              ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                              EDINBURG, TEXAS 78539
                                                                              956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas                956-318-2403 (FAX)

                                                                              www.txcourts.gov/13thcoa

                                           October 26, 2015

      Hon. Amalia Rodriguez-Mendoza
      Travis County District Clerk
      P. O. Box 679003
      Austin, TX 78767
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00605-CR
      Tr.Ct.No. D-1-DC-11-100086
      Style:    Gerald Dee Bell v. The State of Texas


             Pursuant to TEX. R. APP. P. 34.6(g)(2), we are returning the original exhibit
      (State's PT Exhibits #1 and SX 211 & 243) filed in the above-referenced cause via mail.

            Please sign the attached acknowledgment of receipt of these exhibits and submit
      through the TAMES Records Submission Portal (RSP) as soon as possible.

              If you have any questions, please do not hesitate to call me.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch

      cc:    Hon. Carole S. Callaghan (DELIVERED VIA E-MAIL)
             Hon. Lisa Stewart (DELIVERED VIA E-MAIL)
             Hon. Rosemary Lehmberg (DELIVERED VIA E-MAIL)


                                               RECEIPT

      Receipt of the above-referenced exhibits is hereby acknowledged by me on this the
      ______ day of _______________________, 20____.

                                                              _____________________________
                                                              Signature